DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, encompassing claims 1-4, 7-11, 13, 15-18, and 23-24 directed to a nucleic acid construct comprising a nucleic acid sequence encoding a fusion protein and a construct RNA in the reply filed on 10 June 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 20-21, 25-28, 30-32, 34-39, 41-47 and 50-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention , there being no allowable generic or linking claim.
Claims 1-4, 7-11, 13, 15-18 and 23-24 are currently being examined on the merits.

Priority
The application is a 371 of PCT/2017/052822 filed on 09/21/2017 date, and claims priority to 62/397,867 filed on 09/21/2016. 
	
Information Disclosure Statement

The information disclosure statement filed 03/21/2019, 08/20/2020 and 10/28/2020 have been considered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “optionally a lentivirus Gag protein”.  It is unclear whether or not the claim requires the Gag protein to be a lentivirus Gag protein.  
Claim 11 recites “and optionally wherein the poly-U sequence is approximately 15 to approximately 50 nucleotides long”.  It is unclear whether or not the claim requires the poly-U sequence to be 15 to approximately 50 nucleotides long.
Claim 13 recites “and optionally wherein n is approximately 1 to approximately 20”. It is unclear whether or not the claims requires the cellular RNA capture element be 1 to 20 motifs.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the ‘optionally’ claim language is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims MPEP § 2173.05(h).  The ‘optionally’ claim language is analogous to a preference which is indefinite under 2173.05(d).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-11, 13, 15-18 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a nucleic acid construct comprising a nucleic acid sequence encoding a fusion protein and a construct RNA sequence, wherein the secretion-inducing domain is a viral capsid protein Gag and the construct RNA sequence capture domain is MS2 coat protein, where the expression of the fusion protein in one or more cells induces export of cellular mRNAs bound to the cellular RNA capture element, does not reasonably provide enablement for a nucleic acid sequence encoding a fusion protein and export of any cellular RNA.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the specification coupled with information known in the art without undue experimentation (United States v. Telectronics., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is needed is not based upon a single factor but rather is a conclusion reached by weighing many factors. These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and again in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988), and the most relevant factors are:

Nature of the Invention
The claims of the instant application recite “A nucleic acid construct comprising a nucleic acid sequence encoding a fusion protein and a construct RNA sequence, the fusion protein comprising a secretion-inducing domain and a construct RNA sequence capture domain, the construct RNA sequence comprising a retrieval element and a cellular RNA capture element, wherein expression of the fusion protein in one or more cells induces export of cellular RNAs bound to the cellular RNA capture element”.  The claims are directed to a fusion molecule that induces the cell to export RNA molecules.  Enablement of the claims turns on whether one of ordinary skill in the art could export all cellular RNA using the nucleic acid construct without undue experimentation.

Breadth of the Claims
The claims of the instant application recite “the fusion protein comprising a secretion-inducing domain and a construct RNA sequence capture domain” and  “expression of the fusion protein in one or more cells induces export of cellular RNAs”.  The “fusion protein” and the “cellular RNAs” are not limited to any particular fusion protein and RNA and therefore encompass any fusion protein and all RNAs in the cells.

Guidance of the Specification
The specification discloses that the secretion-inducing domain of the fusion protein is an export compartment protein described herein that self-assembles to form an export compartment [0053] and comprised a Gag protein or a functional fragment thereof [0004, 0069].  The specification is silent in regards to any secretion-inducing domain of the fusion protein and provides no single reduction to practice for the claimed invention as claimed in which the fusion protein comprises any secretion-inducing domain.  The specification is silent in a cellular RNA capture element for binding to non-polyadenylated cellular mRNAs.   Furthermore, there is no single reduction to practice for the claimed invention as claimed in which any cellular RNA is exported using the nucleic acid construct.  Thus, there’s no clear guidance for what a cellular RNA capture element would be for binding to non-polyadenylated cellular mRNAs.   
Therefore, one of ordinary skill in the art has not been provided with sufficient guidance as to the component of the nucleic acid construct that is capable of aiding the any fusion protein to induce export of all cellular RNA. 

State of the Art
Yang (Yang et al. Genome Biology 2011, 12:R16) teaches that RNAs can be classified into  poly(A)+ or poly(A)- transcripts according to the presence or absence of a poly(A) tail at their 3’ ends [abstract].  Yang teaches that most RNAs are polyadenylated at their 3’ ends and are detected and enriched by oligo(dT) selection; however this approach excludes transcripts lacking a poly(A) tail [pg. 1, col. 1-col. 2, para 1].  Yang teaches that rRNAs, small RNAs generated by RNA polymerase III, replication-dependent histone mRNAs, a few recently described long non-coding RNAs (lncRNAs) synthesized by RNA polymerase II lack poly(A) tails [pg. 2, col. 2, para 2].  Yang also teaches that there are transcripts or mRNAs with short poly(A) tails [pg. 2, col. 1, para 2].  Yang uses deep sequencing and identified RNA populations of bimorphic and poly(A)- transcripts to include not only known poly(A)-transcripts but non-polyadenylated or short poly(A)-tail-containing [pg. 3, col.2, para 3].  Zhang (Zhang et al. Genomics Data 2 (2014) 237–241) teaches that RNA transcripts processed by alternative mechanisms without 3′ poly(A) tails to be enriched by oligo(dT) purification [abstract].  Zhang also teaches a Gag-MS2 chimera that is unable to bring the HIV-1 genome into VLPs even in the presence of MS2 hairpins at different sites in the HIV-1 genome [pg. 1788, last paragraph].  Zhang teaches that this may be possible because the MS2 coat protein when fused to Gag is nonfunctional for RNA binding [pg. 1789, col. 1, para 1]; thereby teaching a lack of predictability in the art.  

Experimentation Required
In order to practice the claimed invention, an immense amount of experimentation would be required. To practice the invention as claimed, it would be necessary for one of ordinary skill in the art to determine the specific structure that is unique to all cellular RNA that could be bound to facilitate cellular export.  However such experimentation would be highly unpredictable in view of Yang who teaches that RNAs vary in their structural components.  Given the lack of guidance as to what that structural components may be, such experimentation would amount to trial and error experimentation without any specific guidance as to which cellular capture element is likely to be successful. Accordingly, practicing the invention as broadly claimed would require a massive amount of highly unpredictable experimentation. 
Taking into consideration the factors outlined above, including the nature of the invention, the breadth of the claims, the state of the art, the guidance provided by the applicant and the specific examples, it is the conclusion that an undue experimentation would be required to make and use the invention as claimed.



Allowable Subject Matter
Claims 1-4, 7-11, 13, 15-18 and 23-24 are found free of the art.  The closest prior art is listed below.  
Jouvenet (Jouvenet et al.  PNAS, 2009. vol. 106 no. 45 19114–19119) teaches the export of HIV-1 viral RNA genomes tagged with MS2 hairpins, which binds a MS2-GFP fusion protein, into the cytoplasm. Jouvenet teaches that the HIV-1 genomes that were exported into the cytoplasm, associated with VLPs in Gag-mCherry expressing cells, were packaged into extracellular VLPs [pg. 19114, col.2, para 3-pg. 19114, col.1, para 2.  Jouvenet demonstrates that a RNA sequence containing MS2 hairpins can bind a fusion protein with a MS2 protein domain, and be packaged and exported from a cell in VLPs.   
Zhang (Zhang et al. Genomics Data 2 (2014) 237–241) teaches a Gag-MS2 chimera that is unable to bring the HIV-1 genome into VLPs even in the presence of MS2 hairpins at different sites in the HIV-1 genome [pg. 1788, last paragraph].  Zhang teaches that this may be possible because the MS2 coat protein when fused to Gag is nonfunctional for RNA binding [pg. 1789, col. 1, para 1].  Zhangs’ teachings would actually discourage a skilled artisan from using a Gag-MS2 fusion protein as a means for exporting cellular RNAs.  
Neither reference makes reference to the use of a cellular RNA capture element (such as a poly U sequence) linked to a retrieval element (such as a MS2 hairpin) for cellular RNA export by a fusion protein.  Furthermore the prior art actually teaches away from using the preferred embodiment where the fusion protein is a Gag-MS2 fusion (combination of claims 1, 4, and 8).  Therefore the prior art as a whole does not teach or suggest a rationale for generating a nucleic acid construct comprising a nucleic acid sequence encoding a fusion protein and a construct RNA sequence wherein expression of the fusion protein in one or more cells induces export of cellular RN As bound to the cellular RNA capture element.

Conclusion
No claims allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                             
/SCARLETT Y GOON/QAS, Art Unit 1600